Exhibit 10.1

AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Amendment No. 2 to Second Amended and Restated Employment Agreement (this
“Amendment”) is entered into as of the 7th day of June 2014 by and between
Advanced BioEnergy, LLC, a Delaware limited liability company (the “Company”),
and Richard Peterson, a resident of Minnesota (“Employee”). Capitalized terms
used herein but not otherwise defined have the meanings set forth in the
Original Agreement (as defined below).

RECITALS:

WHEREAS, Employee entered into a Second Amended and Restated Employment
Agreement with the Company, dated May 11, 2011 (the “Original Agreement”) that
was amended effective January 18, 2013 (“Amended Original Agreement”); and

WHEREAS, the Severance Payment is subject to the conditions set forth in
Sections 2 and 3 of the amendment effective January 18, 2013; and

WHEREAS, the Company and Employee desire to continue Employee’s employment after
the Term set forth in the Amended Original Agreement, to pay the Severance
Payment, and to make certain other changes to the Amended Original Agreement as
set forth in this document.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

AMENDMENT

 

  1. Employment; Term.

Section 1 of the Original Agreement is replaced in its entirety with the
following:

“Subject to all terms and conditions hereof, the Company will employ Employee,
and Employee will continue to serve the Company and perform services for the
Company, on an “at will” basis after June 7, 2014, or until Employee’s
employment terminates under Section 11.”

 

  2. Severance

A new Section 1.A “Severance Payment” is added to read as follows:

The Company hereby agrees to pay to Employee the Severance Payment of $570,000
as defined in Section 12(a)(2) of the Amended Original Agreement on or before
June 13, 2014.

 

  3. Payments Upon Termination of Employment

Section 12 of the Amended Original Agreement is deleted in its entirety.

 

  4. Other Matters.

Except as specifically amended herein, all terms and conditions of the Amended
Original Agreement remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on the day and year
first written above.

 

ADVANCED BIOENERGY, LLC By:  

/s/ Scott A. Brittenham

Name:   Scott A. Brittenham Its:   Chairman of the Board of Directors EMPLOYEE

/s/ Richard Peterson

Richard Peterson